NO. 07-05-0155-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                  NOVEMBER 14, 2005

                          ______________________________

                    CHRISTOPHER WAYNE MCCOY, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE

                        _________________________________

             FROM THE 174TH DISTRICT COURT OF HARRIS COUNTY;

              NO. 999635; HONORABLE GEORGE H. GODWIN, JUDGE
                       _______________________________


Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant, Christopher Wayne McCoy, appeals from a conviction and sentence

pursuant to a guilty plea to the charge of aggravated sexual assault of a child. We affirm.


       Appellant entered a plea of guilty to the charge of aggravated sexual assault of a

child on October 27, 2004. Appellant and the State had not entered into a plea bargain

agreement.    The trial court heard evidence, found that the evidence substantiated

appellant’s guilt, but deferred ruling until a pre-sentence investigation could be completed.
A sentencing hearing was held on February 9, 2005, at which the trial court heard

arguments of the parties and sentenced appellant to confinement for eight years in the

Institutional Division of the Texas Department of Criminal Justice.


       Counsel for appellant has filed a Motion to Withdraw and a Brief in Support thereof.

In support of this motion, counsel has certified that, in compliance with Anders v. California,

386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has been diligently

reviewed and that, in the opinion of counsel, the record reflects no reversible error or

grounds upon which a non-frivolous appeal can arguably be predicated. Counsel thus

concludes that the appeal is frivolous. Counsel has discussed why, under the controlling

authorities, there is no arguably reversible error in the trial court proceeding or judgment.

See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978). Counsel’s brief

demonstrates a conscientious review of the entire record and analysis of the legal issues

involved in a potential appeal.


       Counsel has attached exhibits showing that a copy of the Anders brief and Motion

to Withdraw have been forwarded to appellant, and that counsel has appropriately advised

appellant of appellant’s right to review the record and file a response to counsel’s motion

and brief. The clerk of this court has also advised appellant by letter of his right to file a

response to counsel’s Anders brief. Appellant has filed a pro se response.


       Appellant contends that he was denied effective assistance of counsel because his

appointed trial counsel led him to believe that he would receive probation if he pled guilty

to the charged offense. The record indicates that appellant signed admissions of guilt and


                                              2
written admonishments and was orally examined and admonished by the trial judge before

his guilty plea was accepted. Further, the trial court correctly informed appellant of the

proper range of punishment for the charged offense and specifically admonished appellant

that the court may grant him deferred adjudication or send him to the penitentiary for 99

years or life. Appellant replied that he understood the court’s punishment option but

reiterated his desire to plead guilty. We find no merit in appellant’s contention. See

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984);

Hernandez v. State, 726 S.W.2d 53, 55 (Tex.Crim.App. 1986).


       We have made an independent examination of the record to determine whether

there are any arguable grounds meriting appeal. See Penson v. Ohio, 488 U.S. 75, 82-83,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511

(Tex.Crim.App. 1991). The record reveals no such grounds. We agree that the appeal

is frivolous.


       Accordingly, counsel’s Motion to Withdraw is granted. The judgment of the trial

court is affirmed.




                                         Mackey K. Hancock
                                             Justice


Do not publish.




                                            3